UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): October 29, 2013 M.D.C. Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 1-8951 84-0622967 (State or other (Commission file number) (I.R.S. employer jurisdiction of identification no.) incorporation) 4350 South Monaco Street, Suite 500, Denver, Colorado 80237 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (303) 773-1100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 29, 2013, M.D.C. Holdings, Inc. issued a press release reporting its third quarter results for 2013. A copy of this press release is furnished and attached hereto as Exhibit99.1 ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits The following exhibit is furnished as part of this Current Report on Form 8-K. Exhibit Number Description Exhibit 99.1 Press Release dated October 29, 2013 The information in Item 2.02 of the Current Report, including the press release, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (“Exchange Act”) or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. M.D.C. HOLDINGS, INC. Dated: October 29, 2013 By: /s/Joseph H. Fretz Joseph H. Fretz Secretary and Corporate Counsel 3 INDEX TO EXHIBITS Exhibit Number Description Exhibit 99.1 Press Release dated October 29, 2013
